





February 27, 2015
Mr. Harry Sladich
2808 South Park Lane
Spokane, WA 99212


Dear Harry,
This letter amends and restates your original offer letter dated March 17, 2010,
effective as of the date set forth above.
On behalf of Red Lion Hotels Corporation, I am delighted to offer you the
position of Executive Vice President, Hotel Operations and Sales. In your new
position, you will report to the President and CEO of the Company.
The following outlines the employment package for your position.
POSITION: Full-time Executive Vice President, Hotel Operations and Sales, for
Red Lion Hotels Corporation located in Spokane, Washington. Your
responsibilities will be those outlined in your job description, as may be
modified, and as may be assigned to you from time to time by the President and
CEO.
START DATE: You will report to work no later than Monday, May 3, 2010.
COMPENSATION: Your position is classified as a salaried exempt position, which
means it is exempt from state and federal overtime laws. You will be paid a
bi-weekly base salary of $9,319.62, which is equivalent to $242,310.00 per year,
subject to normal withholdings and payroll taxes. Our company’s pay periods run
on a biweekly basis.
BONUS: In addition to your base salary, you may be eligible to earn a bonus of
up to 100% of your base salary, if you are continuously and actively employed
throughout the applicable bonus period, and if you meet the other requirements
outlined in the bonus plan, as may be amended from time to time, and any other
specific bonus criteria that may be determined by Red Lion from time to time.
ANNUAL PERFORMANCE EVALUATION: Performance evaluations are generally conducted
annually on or about February 1st of each year. Red Lion may modify your salary
based upon the annual performance evaluation or other facts. Any wage increase
that you may be eligible for will be pro-rated based on your Start Date in this
position or any merit increases granted throughout the previous year.
BENEFITS: You will be eligible to participate in all standard employee benefit
programs on the same terms and conditions as other Red Lion Vice Presidents, as
they may be modified from time to time, including:

4850-9255-9906.03
34402.00043

--------------------------------------------------------------------------------



   •
Medical and Dental insurance eligible the first of the month following your
Start Date (company paid)
   •
Employee Assistance Program (EAP)
   •
Long Term Disability insurance coverage starting the first of the month
following your Start Date
   •
Flexible Spending Account — Section 125 Medical Reimbursement and Dependent Care
accounts eligible within 30 days of your Start Date for the following 1st of the
month effective date
   •
AFLAC — Voluntary Cancer Protection, Short Term Disability, Personal Recovery
and Accident / Injury Protection Plans available following Start Date and also
during open enrollment periods
   •
Paid vacation
   •
Paid sick leave
   •
Two weeks paid vacation within your first year of employment and three weeks
paid vacation beginning in your third year of employment. Any additional weeks
in vacation allowance will be subject to standard timing within the company’s
normal benefit program.
   •
A special paid Year-End Break to be taken each calendar year between December 25
and January 1
   •
Eight (8) paid holidays each year and one (1) personal day
   •
Participation in the RLH 401(k) Retirement Savings Plan with a discretionary
match which, if made, will be on a graduated basis based on length of service,
eligible on your Start Date
   •
Direct Deposit
   •
Option to purchase shares of RLH stock at a 15% discount through payroll
deduction (Employee Stock Purchase Program)
   •
Voluntary Term Life and AD&D Insurance coverage eligible the first of the month
following your Start Date
   •
Continuing education reimbursement
   •
Complimentary Red Lion Family of Hotels accommodations for you and your family

A benefit book will be provided to you upon the commencement of your employment,
describing RLH’s benefits and eligibility requirements in detail. You will also
receive a copy of RLH’s Associate Handbook with information regarding the
Company’s policies and procedures.
SEVERANCE BENEFITS:
UPON CHANGE OF CONTROL AND CONSTRUCTIVE TERMINATION: If, during the term of your
employment with the Company, there is a Change of Control (defined below) and
there is a Constructive Termination (defined below) of your employment without
Cause within twelve (12) months after such Change of Control, you will be
entitled to a lump sum payment equal to the sum of (a) your base annual salary
for the then current fiscal year, plus (b) an amount equal to (i) your target
annual bonus under the VPP for the then current fiscal year, multiplied by
(ii) a fraction, the numerator of which is 365 plus the number of days elapsed
in the then current fiscal year at the time of the termination, and the
denominator of which is 365. In addition, (A) the Company shall accelerate
vesting on any portion of any equity grant previously made to you under the
Company’s 2006 Stock Incentive Plan, or any successor plan, that would otherwise
have vested after the date of the termination of your employment; and (B) all
Company imposed restrictions under any restricted stock, restricted stock unit
or other similar equity-based awards granted to you by the Company shall be
terminated upon the termination of your employment, and the Company shall issue
all common stock that underlies such awards but has not yet been issued;
provided that (i) if the terms of any such award require you to pay monetary
consideration for such stock, the stock underlying such award shall be issued
only if you pay such

4850-9255-9906.03
34402.00043     2

--------------------------------------------------------------------------------



consideration, and (ii) if any restrictions under any such award are
performance-based, such restrictions shall terminate and the stock underlying
such award shall be issued only if and to the extent expressly provided in the
agreement evidencing the award.
As used herein, the term “Cause” means: (i) your willful and intentional failure
or refusal to perform or observe any of your material duties, responsibilities
or obligations, if such breach is not cured within 30 days after notice thereof
to you by the Company, which notice shall state that such conduct shall, without
cure, constitute Cause; (ii) any willful and intentional act by you involving
fraud, theft, embezzlement or dishonesty affecting the Company; or (iii) your
conviction of (or a plea of nolo contendere to) an offense which is a felony in
the jurisdiction involved.
“Constructive Termination” shall be deemed to occur if the Company terminates
your employment without Cause, or if you voluntarily elect to terminate your
employment within thirty (30) days after any of the following events occurring
without your consent: (i) there is a significant reduction in your overall scope
of duties, authorities and responsibilities (it being understood that a new
position within a larger combined company is not a constructive termination if
it is in the same area of operations and involves similar scope of management
responsibility notwithstanding that you may not retain as senior a position
overall within the larger combined company as your prior position within the
Company); (ii) you are required to relocate your place of employment, other than
a relocation within 40 miles of Spokane, Washington; or (iii) there is a
reduction of more than 20% of your base salary or target bonus (other than any
such reduction consistent with a general reduction of pay across the Company’s
or its successor’s executive staff as a group, as an economic or strategic
measure due to poor financial performance by the Company).
As used herein, the term “Change of Control” means the occurrence of any one of
the following events: any merger or consolidation involving the acquisition of
50% or more of the combined voting power of the outstanding securities of the
Company by a “person” or “group” (as those terms are defined in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934), adoption of a plan for
liquidation of the Company or for sale of all or substantially all of the assets
of the Company or other similar transaction or series of transactions involving
the Company, or the acquisition of 50% or more of the combined voting power of
the outstanding securities of the Company by a “person” or “group” (as those
terms are defined in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934).
The severance amounts hereunder shall, subject to COMPLIANCE WITH SECTION 409A
below, be paid to you as soon as practicable following the occurrence of the
event that entitles you to such payments.
COMPLIANCE WITH SECTION 409A
Notwithstanding any other provision of this letter to the contrary, the
provision, time and manner of payment or distribution of all compensation and
benefits provided by this letter (“Section 409A Deferred Compensation”) that
constitute nonqualified deferred compensation subject to and not exempted from
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), shall be subject to, limited by and construed in
accordance with the requirements of such section and all regulations and other
guidance promulgated by the Secretary of the Treasury pursuant to such section
(such section, regulations and other guidance being referred to herein as
“Section 409A”), including the following:
(a)    Separation from Service. Payments and benefits constituting Section 409A
Deferred Compensation otherwise payable or provided pursuant to this letter upon
your Constructive Termination shall be paid or provided only at the time of a
termination of your employment that constitutes a Separation from Service. For
the purposes of this letter, a “Separation from Service” is a separation from
service within the meaning of Treasury Regulation Section 1.409A-1(h).

4850-9255-9906.03
34402.00043     3

--------------------------------------------------------------------------------



(b)    Six-Month Delay Applicable to Specified Employees. If, at the time of
your Separation from Service, you are a “specified employee” within the meaning
of Section 409A(a)(2)(B)(i) of the Code, then any payments and benefits
constituting Section 409A Deferred Compensation to be paid or provided pursuant
to this letter upon your Separation from Service shall be paid or provided
commencing on the later of (i) the first business day after the date that is six
months after the date of such Separation from Service or, if earlier, the date
of your death (in either case, the “Delayed Payment Date”), or (ii) the date or
dates on which such Section 409A Deferred Compensation would otherwise be paid
or provided in accordance with this letter without regard to this paragraph. All
such payments and benefits that would, but for this paragraph, become payable
prior to the Delayed Payment Date shall be accumulated and paid on the Delayed
Payment Date.
(c)    Installments. Your right to receive any amounts payable hereunder in two
or more installments shall be treated as a right to receive a series of separate
payments and, accordingly, each such installment payment shall at all times be
considered a separate and distinct payment for purposes of Section 409A.
(d)    Notice Upon Constructive Termination. If you voluntarily elect to
terminate your employment under circumstances that would otherwise constitute a
Constructive Termination under this letter, a Constructive Termination shall not
be deemed to have occurred unless (i) you have given the Company written notice
that a specified event has occurred giving you the right to voluntarily
terminate your employment and have that be treated as a Constructive
Termination, (ii) the Company fails to cure such event within a period of thirty
(30) days after the receipt of such notice, and (iii) you voluntarily terminate
your employment within thirty (30) days following the end of that period.
PROOF OF ELIGIBILITY TO WORK IN U.S.: Our offer is contingent upon your
submission of satisfactory proof of your identity and your legal authorization
to work in the United States. If you fail to submit this proof, federal law
prohibits us from hiring you.
LOYALTY, NONDISCLOSURE OF CONFIDENTIAL INFORMATION: By accepting this offer, you
agree that you will act at all times in the best interest of RLH. You also agree
that, except as required for performance of your work, you will not use,
disclose or publish any Confidential Information of RLH either during or after
your employment, or remove any such information from the Company’s premises.
Confidential Information includes, but is not limited to, lists of actual and
prospective customers and clients, financial and personnel-related information,
projections, operating procedures, budgets, reports, business or marketing
plans, compilations of data created by RLH or by third parties for the benefit
of RLH.
NONCOMPETITION AND NONSOLICITATION: You agree that during your employment with
the Company and for any period that is equivalent to a period for which you are
being paid severance after termination, you will not, directly or indirectly,
engage or participate or make any financial investments in (other than ownership
of up to 5% of the aggregate of any class of securities of any corporation if
such securities are listed on a national stock exchange or under section 12(g)
of the Securities Exchange Act of 1934) or become employed by, or act as an
agent or principal of, or render advisory or other management services to or
for, any Competing Business. As used herein the term “Competing Business” means
any business which includes hotel ownership, hotel management, hotel services or
hotel franchising that competes directly or indirectly with the Company.
You also agree that during your employment at the Company and during any period
that is equivalent to a period for which you are being paid severance after
termination, you will not solicit, raid, entice or induce any person that then
is or at any time during the twelve-month period prior to the end of your
employment was an employee of the Company (other than a person whose employment
with the Company has been terminated by the Company), to become employed by any
person, firm or corporation.

4850-9255-9906.03
34402.00043     4

--------------------------------------------------------------------------------



COMPLAINT RESOLUTION: By accepting this offer with RLH, you also agree to
continue to familiarize yourself with its policies, including its policies on
equal opportunity and anti-harassment, and to promptly report to the appropriate
RLH supervisors or officers any matters which require their attention.
KEY EMPLOYEE STATUS: You are regarded as a key employee under certain federal
regulations governing family and medical leave. This status will require that
you work closely with us in planning if you develop a need for family or medical
leave.
NATURE OF EMPLOYMENT: As explained to you on the application for employment you
submitted, RLH is an at-will employer. This means that your employment is not
for a set amount of time; either you or the Company may terminate employment at
any time, with or without cause.
DRUG SCREEN AND BACKGROUND CHECK: RLH has a vital interest in maintaining safe,
healthful and efficient working conditions for its employees. With this in mind,
employment at RLH is contingent on your satisfactory completion of a drug screen
and background check.
ENTIRE AGREEMENT: This letter contains all of the terms of your employment with
RLH, and supersedes any prior understandings or agreements, whether oral or in
writing.
Red Lion Hotels Corporation reserves the right, subject to limitations and
provisions of applicable law and regulations, to change, interpret, withdraw, or
add to any of its policies, benefits, or terms and conditions of employment at
its sole discretion, and without prior notice or consideration to any associate.
The Company’s policies, benefits or terms and conditions of employment do not
create a contract or make any promises of specific treatment.

4850-9255-9906.03
34402.00043     5

--------------------------------------------------------------------------------



Harry, I am very pleased and proud to be adding your talents to our management
team which is dedicated to making a difference in the communities we serve,
creating fulfilling jobs and environments conducive to success, and providing
the foundation for ongoing success of Red Lion Hotels Corporation.
Sincerely,
_/s/ Gregory T. Mount__________
Gregory T. Mount
President & Chief Executive Officer
Red Lion Hotels Corporation
Accepted as of the date first set forth above
__/s/ Harry Sladich __________
Harry Sladich

4850-9255-9906.03
34402.00043     6